— In a pro*896ceeding pursuant to CPLR article 78 to review a determination of respondent which found petitioner to have improperly possessed contraband and imposed punishment, petitioner appeals from a judgment of the Supreme Court, Dutchess County (Aldrich, J.), entered January 18, 1982, which dismissed the proceeding. Judgment reversed, on the law, without costs or disbursements, petition granted, determination annulled, and the charge against petitioner is dismissed. In light of petitioner’s credible explanation as to his innocent possession of the contraband and the lack of any evidence to refute this explanation, the challenged determination lacks any support in the record. Damiani, J. P., Titone, Gulotta and Rubin, JJ., concur.